Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory Scheiferstein on 22 February 2022.

The application has been amended as follows: 

IN THE CLAIMS
1-14. (canceled) 
15. (Currently Amended) A gas turbine engine, comprising: 
an outer engine case structure; 
an inner engine case structure disposed radially inward from the outer engine case structure relative to a longitudinal axis of the gas turbine engine, the outer engine case structure and the inner engine case structure defining a bypass duct configured to receive an airflow; 
a conduit assembly at least partially disposed in the bypass duct, the conduit assembly comprising: 
a pipe defined by an annular wall of constant diameter, a length of the pipe being curved with a center of curvature outside of the pipe to form 
a plurality of hollow passages defined by a plurality of flow guides in the curved pipe portion, each hollow passage of from an inlet formed through the annular wall in the curved pipe portion to an opposing outlet formed through the annular wall in the curved pipe portion,
of of 
wherein the pipe 
the plurality of flow guides comprises a first flow guide and a second flow guide,4881-1822-20862Serial No.: 16/857,055Docket No.: 64365.73300 / 126492US01 

the second flow guide is disposed radially outward from the first flow guide relative to the center of curvature, 
the second flow guide has a second arc length greater than a first arc length of the first flow guide, and 
the first flow guide and the second flow guide are each configured to turn the fluid in the conduit assembly through the curved pipe portion of the pipe.  
16. (Original) The gas turbine engine of claim 15, further comprising a heat exchanger in fluid communication with the conduit assembly.  
17. (Currently Amended) The gas turbine engine of claim 15, wherein, each flow guide of is configured to guide the fluid.  
18. (Canceled)  
19. (Currently Amended) The gas turbine engine of claim 15, wherein each flow guide of  with respect to the center of curvature.  
20. (Currently Amended) The gas turbine engine of claim 19, wherein: 
the radially inner wall and the radially outer wall of each flow guide of , together, at least partially define a respective hollow passage of 
both the radially inner wall and the radially outer wall of each flow guide in the plurality of flow guides are only associated with a single hollow passage of 
wherein the plurality of flow guides further comprises outward of  relative to the center of curvature
22-24. (Canceled)

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Regarding Claim 15, the prior art of record does not teach in combination with the other limitations of the independent claim: “the second flow guide is disposed radially outward from the first flow guide relative to the center of curvature, [and] the second flow guide has a second arc length greater than a first arc length of the first flow guide”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153. The examiner can normally be reached 0900-1500 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file 






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741